 GEORGETOWN STEEL CORP.473Georgetown Steel CorporationandUnited Steelwork-ers of America,AFL-CIO.Cases I1-CA-4178,I I-CA-4201, l 1-CA-4214, and 11-CA-4240March31, 1971DECISION AND ORDERthatAbbottwas motivated by antiunion considerations in filing the reportinquestionIndeed thatAbbott'sreportwas legitimately based isevidenced by Bruorton'spriorunsatisfactory work record,compiled at atime when the Respondent lacked knowledge of his union activities, andthe fact that,while the final report filedby Abbottreferred to specificinstances of job misfeasance,Bruorton's testimony is not responsive to theallegedderelictions, thereby leaving the impression that the allegedmistakes did occurBY CHAIRMAN MILLER AND MEMBERSFANNINGAND BROWNOn November 20, 1970, Trial Examiner FrederickU. Reel issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trail Examiner's Decision. He also foundthat the Respondent had not engaged in certain otherunfair labor practices alleged in the complaint andrecommended that such allegations be dismissed.Thereafter, the General Counsel and the Respondentfiled exceptions to the Trial Examiner's Decision andbriefs in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent,Georgetown Steel Corporation,Georgetown, South Carolina, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order.IT IS FURTHER ORDERED that the complaints hereinbe, and they hereby are, dismissed insofar as theyallege violations of the Act not specifically found.iWe agree with the Trial Examiner that Respondent did not violate8(a)(3) through the discharge of Bruorton However, we do not agree withhisDecision to the extent it implies that Chief Metallurgist Besselh'sassumption of full responsibility for the discharge of Bruorton wouldexonerate Respondent even were it shown that Abbott, his immediatesupervisor, had filed the adverse work report leading to the discharge forpretextual reasons and to rid Respondent of an active union adherentInstead, we affirm the dismissal solely because the record does not showTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U. REEL, Trial Examiner: This proceedingheard at Georgetown, South Carolina, on September 15through 17,'1970,1 pursuant to charges filed the precedingMarch 11, April 6 and 11, and May 19, and a consolidatedcomplaint issued July 28, presents questions whetherRespondent, herein called the Company, discharged fouremployees because of their membership in, or activities onbehalf of, the Charging Party, herein called the Union, andcommitted other acts of interference, restraint, or coercionviolative of employee rights under the Act.Upon the entire record,2 including my observation of thewitnesses, and after due consideration of the brief filed bythe Company, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABORORGANIZATION INVOLVEDThe Company, a Delaware corporation engaged atGeorgetown, South Carolina, in the manufacture of steelproducts, annually ships products valued in excess of$50,000 to points outside the State, and is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act. The Union is a labor organizationwithinthe meaning of Section 2(5) of the Act.Ii. THE UNFAIR LABOR PRACTICESA.Interference,Restraint, and CoercionThe Union commenced an organizing campaign early in1970, which culminated in the Union's winning an electionin the spring and becoming the certified bargainingrepresentative. The Company was admittedly opposed tothe advent of the Union; the issue here is whether theCompany in its opposition overstepped lawful bounds.Insofar as the alleged violations of Section 8(a)(1) areconcerned, it may be observed that if any "interference,restraint or coercion" existed, it was "unsuccessful" in thesense that the Union ultimately prevailed by what companycounsel described as "an overwhelming majority." This, ofcourse,would not serve to legalize otherwise illegalconduct, or to moot the case, but it may suggest thatextended treatment of these issues is not required.1.Interrogation and surveillanceEmployeeWalter Cooper testified that on February 3iAll dates herein refer to the year 1970 unless otherwise indicated2Upon my own motion I hereby correct the transcript at page 576, line1, to insert the word "not" before "employed "189NLRB No. 64 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Foreman Gerald Smith spoke to him in the rollingmill. To quote Cooper:A.Well, when he first called me over to the side, hesaid to me, "Walter, I've been informed by Mr.Maynor, the Personnel Director, that you have taken abunch of people to the Carolinian Motel to see theUnion representative."And I told him I had not taken a bunch of people tothe Carolinian Motel to see the Union representative.And he told me, "Well, then, that's O.K. Did you signa card?"And I said, "Yes, sir, I did"And he said, "Well, that's good because people willtrust you, and you can do more for the Company than Ican."And what was your job at that time, Mr. Cooper, atthe time you were having this conversation with Mr.Smith?At that time I was a Trainee Foreman.Employee Peter Walker testified that on March 9 hisforeman, Charles Bacon, asked him if he had attended aunion meeting the day before. (This episode is more fullydiscussed below in connection with Walker's discharge.)General Counsel alleges that these two episodes supporttheallegationsof the complaint that the Company"interrogated employees by asking them ... whether theyhad signed a union card and whether they had attendedunion meetings" and "gave employees the impression that[it]was spying upon their union meetings and activities"The Company relies on the testimony of Smith and Bacon,both of whom denied the remarks attributed to them, andalso argues that the General Counsel's evidence, even ifcredited, fails to establish a violation of the Act.I credit the testimony of Cooper and Walker over that ofSmith and Bacon. These findings rest in part upon thedemeanor of the witnesses, in part on the crediblecorroborativedetailwithwhichCooper andWalkertestified, and in part (in Walker's case) on the unreliabilityof Bacon for reasons discussed below .3 I therefore find thatBaconaskedWalker whether he had attended a unionmeeting, that Smith asked Cooper whether he had signed aunion card, and that Smith further inquired whetherCooper had taken employees to visit a union representative.Such interrogation under the circumstances violatedSection 8(a)(1) of the Act.4 I do not find, however, thateither conversation created the impression of surveillance,for there is no suggestion that knowledge of Cooper's orWalker's activities was acquired by anything other thancasual and normal observation.2.Threatsof discriminationThe complaintallegesthatForeman James Abbottthreatened an employee with replacement if the employeebecame a union steward. The proof falls short of sustainingthe allegation, for according to the testimony of GeneralCounsel's witness, all Abbott said was: " ... when theAs to credibilityfindings in general,seeN LR B v. DimonCoil Co,201 F 2d 484, 487-490 (C A 2, 1952), but compare the dissentingopinionsinMark TwainMarine Industries,Inc,185 NLRB No 101, andPeoplesOutfitting Company,184 NLRB No. 47.4The complaintalso alleges interrogationwith respect to distribution ofUnion is out on strike, the non-union members are going tobe working, and you can be replaced."Employee Walter Roberts testified to a conversation withGeneral Foreman Clinton Cribb on or about March 10 inwhich Cribb stated that if Roberts wanted to hold hisjob heshould remove the union button and stickers he waswearing. Cribb denied the conversation. I credit his denial,noting that Roberts seemed hopelessly confused as to thedate of this alleged occurrence, and that the wearing ofunion buttons was common at the plant.Conversely, however, I credit the mutually corroborativetestimony of employees Gilbert Allen Turner and WaldonRoberts that in late January or early February, in thecourse of a conversation about the Union with Superin-tendentCharlesHendrix, the latter stated that theCompany would close the plant if the Union "came in."Hendrix remembered discussing the Union with Robertsearly in February but denied making the threat. As stated, IcreditRoberts and Turner and I find that the threatviolated Section 8(a)(1) of the Act.Another unlawful "threat" alleged in the complaint restson the testimony of employee James Bruorton that shortlyafter his discharge (discussed in more detail below) he sawPersonnel Director Don Maynor in the latter's office, andin the course of a discussion of the discharge stated that he(Bruorton) was going "to find out the truth if I had to filecharges and see my union lawyer," to which Maynorallegedly replied: "Well, if you are going to file chargesagainst the Company, you cannot do it and work forGeorgetown Steel. You'll have to do that outside the gate.But if you will consider taking anotherjob, I can offer youone." Maynor denied making the statementjust quoted. Hetestified that he learned in a telephone conversation withBruorton on May 14 that the latter had filed a charge, andhe told Bruorton to come to the office as Maynor "wouldstill like for them to talk to you in the supply room"concerning anotherjob. Maynor also recalled the conversa-tion in his office, but, at least by inference, denied that thematter of a charge was mentioned at that time.I credit Bruorton's testimony. I was favorably impressedwith his demeanor on the witness stand; I note that in pointof fact the charge in his behalf was not filed until severaldays after his conversations with Maynor, which tends tosupport Bruorton's rather than Maynor's recollection of thetense in which Bruorton referred to the charge; 5 and thedetailed language which Bruorton attributes to Maynor (i.e.such expressions as "do that outside the gate") enhances thecredibility of Bruorton's version. The statement that thefiling of a charge would impede employment opportunitiesviolates Section 8(a)(1) of the Act, as the implementation ofsuch a threat would violate Section 8(a)(4).3.UndeniedallegationsThe Company admitted the allegations of the complaintthat on January 26 General Foreman Gerald Smith told anemployee that the Company did not approve of theunion literature,but the proof shows only interrogation as to whether theemployee violated a plant rule by distributingsuch literature"on the job"5This is a relatively minor factor in my determination, for Bruortoncould have filed a "charge"with his union which some days later filed theformal charge with the Board GEORGETOWN STEEL CORP.employees' outside activities, and that on March 9 Smithasked an employee to remove his union button. In my viewthe I irst of those admissions does not establish a violation.Even in terms of the complaint which alleged that theemployee involved was "a leading union adherent," a merestatement of company disapproval does not exceed the areaof free speech permitted under Section 8(c). Moreover, thedisapproval of "outside activities" could well apply tomatters unrelated to those protected by the Act. I reach acontrary conclusion with respect to the "union button"matter. In the absence of unusual circumstances the right towear a union button is protected by the Act from employerinterference. There is some suggestion in the record that theemployee involved here was being trained for posssibfcpromotion to suppervisor (although he thereafter declinedsupervisory status), but even assuming this to be the case,6thestatementat the time of its utterance was aninfringement of an employee right.B.Discriminatory Discharges1.Phillip Pope, the leading protagonist of the Union atthe plant,was discharged on March 9. The recordestablishes that the Company was opposed to the Unionand was well aware of Pope's role in the union campaign.The issue as to Pope is whether the Company wasmotivated by his union activity when it decided todischarge him.The episode which led to Pope's discharge occurredtoward the end of his shift on Saturday night, March 7. Onthis occasion Pope was wearing his union button. Tworesidents of Germany, who were in the plant on business,apparently to instruct some of the employees in certainoperations, engaged Pope in conversation, expressingskepticism over the value of the Union and its chances forsuccess in the plant. Pope, who was well aware that neitherof the men was a company employee, replied to theircomments, expressing the view that the Union wouldprevail, and mentioning the benefits he thought it wouldbring, to the employees. During the conversation anotheremployee,Lavon Cooper, came by and joined in it,espousing antiunion views. Employee Jimmy Floyd alsooverheard a brief part of Pope's conversation.The next day, March 8, Foreman Malcolm Fore toldPope that the latter had punched out at 10.98 the nightbefore. Pope, incredulous at the criticism as early punchingout was common practice, said "Malcolm, what is this, lessthan a minute?" to which Fore replied: ". . . it might beone minute too much." When Pope observed that this wasnot unusual, Fore repeated: "Regardless, Pope, it couldhave been one minute too early." That same day, Sunday,March 8, Fore approached employee Floyd and asked ifFloyd had heard Pope talking to the Germans about theUnion. Both Floyd and employee Lavon Cooper, whooverheard Fore's question, told Fore they had heard Pope'sconversation, to which Fore rephed- "That's all I need istwo witnesses." On Monday, March 9, Fore asked Floyd tosign a statement that "Pope was talking Union to theGermans," and when Floyd declined, Fore said: "Well, I6Company counsel, pointing out that he had admitted the allegation,successfully objected to General Counsel's attempt to adduce supporting475don't need you anyway. I've got four other witnesses thatsigned." Fore added, "I thought that you would do thatmuch to help me out."Monday evening, March 9, about 9:40 or 9:45 p.m., Foresent for Pope and advised him that he was being dischargedas of 10 p.m. (1 hour before the end of the shift) for violationof the Company'sno-solicitationrule.At the hearing itdeveloped that the "violation" consisted of Pope's conver-sation with the two Germans the night of March 7.The Company introduced some evidence that Pope wasnot a satisfactory worker and spent too much time awayfrom his place of duty. General Counsel presented evidenceattesting to Pope's competence, and also made out a strongcase that the "nosolicitation" rule was not strictly enforced.I find it unnecessary to go into these matters at length or tomake findings thereon. I find on the evidence summarizedabove that Pope was not violating the "no solicitation" rulewhen he responded to the inquiries of nonemployees aboutthe Union, that the Company knew he had not violated it,that pope's prounion remarks on that occasion were notoutside the protection of the Act, that the disparatetreatment of Pope and Lavon Cooper, both of whomdiscussed theUnion with thevisitingGermans, showsdiscrimination against Pope because of his prounionposition, that the Company was searching for a pretext onwhich to discharge Pope, and that the real reason for thedischargewas Pope's union activity. The dischargetherefore violated Section 8(a)(3) and (1) of the Act.2.PeterWalkerwas alsodischarged onMarch 9.Walker, who had been employed only since January 2, wasabsent on Saturday and Sunday, March 7 and 8, because ofillness.He was suffering fromsome impairmentof bloodcirculation which occasionally made him "light-headed" ordizzy, and whichcauseone of his arms or legs to "go tosleep." In absenting himself on those dates Walker washeeding advice given him when he was hired by a companysupervisor, who warned him that the job he was on was verydangerous and he was not to come to work if he had anyproblems or worries or "didn't feel like coming in." Walkerdid, however, attend a unionmeetingon Sunday, March 8.When Walker returned to work on Monday night, March9,he had, according to his testimony, the followingconversation with his foreman, Charles Bacon:A.Well, I went in the mill to report back to work---Iwent to the time clock to get my card and it was gone.So I went up to Mr.Bacon's office,he was in there, andasked him where was my time card, and he said, "Jerrytold me to pull it."And I asked him why, and he said he didn't know, hesaid he didn't care. He said that he pulled it.Q.What else do you recall about the conversation?A.Well, at that time he started to ask me did I go toa Union meeting on this particular Sunday, and I toldhim yes, I had, and hesaid,"Well, if you were too sickto come to work, you ought have been too sick to go to aUnion meeting."Q.Were you supposed to have worked on Sundaynight?A.Yes.evidence 476Q.A.Q.tion?DECISIONSOF NATIONALLABOR RELATIONS BOARDAnd why didn't you work on Sunday night?Iwas sick in bed.What else, if anything, was said in the conversa-them or I will see you in court, or something. He saidsomething to refer tothese gentlementhat he wouldprobably be in touch with them.Thereafter, according to both Maynor and Bacon, Maynorsummoned Bacon and General Foreman Jerry Meijennk toMaynor's office,where the three discussedWalker'sdischarge, and Meijerink and Bacon assured Maynor thatWalker had in fact quit.The Company introduced in evidence its official"termination information" slip on Walker which bore adate of March 9 and recited that he had "walked off thejob." The slip, which was prepared by Meijerink, who didnot testify, bore Bacon's signature as "overseer." Bacontestified that the slip was not prepared until about a weekafter the date it bore because Bacon had thought thatWalker was going to see Meijerink on March 10.Bacon's testimony is internally inconsistent as to whetherthe termination notice was made out before or after the con-ference in Maynor's office. During cross-examination, afterdescribing the discharge interview, he testified as follows:Q.When did you next have a conversation withanyone in the company about Mr. Walker?A.He said he had heard I had been to the Unionmeeting.And I said, "Yes, sir, I have been to a Unionmeeting."Q.Do you recall that anything was said about a layoff?A.He told me after that, after this he told me, hesaid"Jerry said to pull your time card and give youfrom three to five days off."I asked him why did Jerry tell him this, and he said,"I don't know." He said, "I just pulled it, and I don'tgive a damn."Q.What did you do then or say?A. I didn't say nothing else for the time being.Q.Do you recall if anything was said about yourpass?A.Yes, sir.Q.What was said about that?A.Well, I stood there approximately, I would say,two minutes,and he said,"Iwantyour hat,pass andA.Somewhere close to a week after when theysafety glasses"and I gave them to him.called Jerryand I up to the Personnel Office.Q.What did you next do?Q.Who calledyou up to the Personnel Office?A.And Iasked him how am I going to get back inA.Mr. Maynor.themill, etc. without my pass, hat and glasses, and hesaid he didn't know nothing about that. He said hedidn't care, and he said he had to go to work, he didn'thave no further time to discuss it.Walker further testified that 3 days later he calledPersonnel Director Maynor to inquire about returning towork, and Maynor told him that, according to Bacon,Walker had surrendered his hat, pass, and glasses, and had"Walked out of the mill." Walker denied having done so,and the conversation ended with Walker's telling Maynorthat Bacon would "have a chance to prove this sooner orlater."Walker heard nothing further from the Company.Bacon's testimony is substantially contrary to that ofWalker. According to Bacon, when Walker returned onMarch 9 after a 2-day absence, Bacon, who had "pulled"Walker's timecard, never mentioned anything about aunion meeting but he did ask Walkerfor a doctor's excuse, towhich Walker replied that he would not furnish an excuse,that he was quitting, and that he would see GeneralForeman Meijerink the next morning.With respect toWalker's telephone call, PersonnelDirector Don Maynor testified that Walker called "sometime after his termination." To quote Maynor's testimony:Igot the phone call from Peter Walker saying, Mr.Maynor, when can I return to work; I have been outsick. I had the girl in the office to pull his personnel filewhile he was on the phone and saw a termination slip inhis personnel file. It said he voluntarily quit and walkedoff the job I read this to Walker on the phone and saidthat according to his record, he had voluntarily quit andwalked off the job.He then said, well, I would like to come back to work.I said if you want to come back to work you will have totalk either with Jerry Meijennk or Mr. Bacon. At thispoint, he said something to the effect that he would callTRIAL EXAMINER: At the time Maynor called you upthere, had that separation slip been made out?THE WITNESS: Yes, Sir.Q. (By Mr. Butler) When was it made out, Mr.Bacon?A.Somewhere about the 16th; somewhere aroundthere.A few minutes later, however, he testified as follows:TRIAL EXAMINER: I'm not quite clear about thismeeting in Mr. Maynor's office about this Walkermatter. Can you tell us when that was and how it cameabout and what was said?THE WITNESS: I can't give you the exact date.TRIAL EXAMINER: In relation to the discharge.THE WITNESS: Jerry calledme one morningand toldme to come in a little early. We were on second shift. Hetold me to come in a little early because he wanted to goup to Mr. Maynor's office and discuss this.Icame in and we went up to his office and he askedme what had happened.TRIAL EXAMINER: Who asked you?THE WITNESS: Mr. Maynor.TRIAL EXAMINER: I am a littlelost. First of all,Walkerhad last showed up for work on Monday night, March9th, at 11:00. Sometime, a few days later, he made, ratheryou and Mr. Meijerink made out this termination slip.Had you already done this when you had this meetinginMr. Maynor's office?THE WITNESS: I would say it was within a day or so ofthat.TRIAL EXAMINER: Whichcame first: the slip or themeeting?THE WITNESS: The meeting came first.TRIAL EXAMINER: The meeting came first. You hadn'tmade out the slip at that time? GEORGETOWN STEEL CORP477THE WITNESS: That's rightNot only was Bacon confused as to who had summonedwhom to the meeting, and (perhaps more important)whether the termination slip was made out before or afterthemeeting, but he was also mistaken in his testimonyconcerning Walker's absenteeism. Walker had testified thathe had missed only 2 other days of work when he injuredhis foot. Bacon testified that Walker had missed 2 weekendsin addition to the one preceding the discharge, and thatBacon had warned Walker about this. Walker's attendancerecord, introduced into evidence by General Counsel,shows thatWalker's only prior absence occurred onMonday and Tuesday, February 9 and 10.There are certain unsatisfactory features of Walker's caseas presented by the General Counsel. It is far from clearwhy Walker did not pursue the matter after Maynor toldhim that the Company believed he had quit; Walker madeno effort to see Megerink or to establish in any way that hehad been given only a short layoff. Also, it is unlikely thatBacon was in Maynor's office when Walker called, andmore likely that Maynor found some personnel recordestablishingWalker's termination. On the other handBacon, although no longer employed by the Company andhence presumably disinterested, displayed considerableconfusion, to say the least, as to whether the terminationslip was prepared before or after the meeting in Maynor'soffice. If the slip was prepared after, possibly in response toWalker's statement to Maynor that Walker "would seethem in court," it scarcely buttresses the Company'sdefense.Moreover, Bacon's memory played him falseinsofar as he attributed chronic weekend absenteeism toWall er-so false, indeed, that he "remembered" warningWalker about the matter, whereas the records show thatWalker had never before committed the offense and hence,presumably, was never warned.Another problem in the Walker case is the failure ofMeijerink to testify.He might have cleared up theconfusion to the date on which the termination slip wasprepared; after all, he drafted it. Also, he could havetestified as to whether he told Bacon to pull Walker's card,forWalker testified that Bacon so stated, and Bacon,although not confirming this version, testified that Walkerexpressed an intention to "see Jerry that next morning,"thus suggesting, at least, that Meijerink's name had figuredin the conversation. In any event the Company s failure tocallMeijerink warrants the inference that his testimonywould not have supported the Company's version of theseevents. SeeInterstate Circuit, Inc v. United States,306 U.S.208, 226; see also note, 5 A.L.R. 2d 893, 896, 907--908, 909--911Iam also somewhat concerned over the Company'soriginal action in "pulling" Walker's card. To be sure hehad missed work for three nights, but on the first of thosehis wife had telephoned to report his illness. According toBacon, he had twice before warned Walker about notreporting on weekends The absentee record proves thatWalker had not been absent, and hence presumably hadnot been warned, but Bacon's testimony suggests that onlycasual "warnings" were common for the first two suchoffenses.Considering all these factors---notably, but not exclusive-ly, the unreliability of Bacon, the Company's failure to callMegerink, and the fact that Walker by his demeanor andby the details accompanying his testimony impressed mefavorably as a crediblewitness---IcreditWalker that Baconvisited discipline upon him because he attended the unionmeeting. The subsequent "quit" (as the Company views it)or "discharge" (as Walker construed it) may have arisen outof a misunderstanding over what Walker did or said whennotified of his layoff. I can see no reason for the Companyto have converted the suspension into a discharge 7 unless itdid so misunderstand. The entire episode, however, had itsgenesis in the illegal layoff, and the Company mustthereforebe held responsible for the ensuing events.Accordingly, I find that the discharge of Walker violatedSection 8(a)(3) and (1) of the Act.3.James Bruorton, hired February 2, was dischargedMay 1, the day after he had told his supervisor, JamesAbbott, that he (Bruorton)was strongly in favor of theUnion and might become the union steward in thedepartment. This circumstance, of course, furnishes somesupport for General Counsel's case, as does Bruorton'stestimony that the particular problem he had on thejob thenight of April 30 was properly handled, and in any eventthe trouble on thejob wasno moreattributable to him thanto another employee, Cannon, who is still in the Company'semploy. However, I was impressed by, and credit, thetestimony of GinoBesselli,the chief metallurgist, andAbbott's superior,who was responsible for Bruorton'sdismissal, and who testified as follows:Bruortonwas hired on February 9 and his 60-dayprobation expired April 10. Although normally a satisfacto-ry employee is given a raise and made permanent at the endof the probationary period,Besselli wasnot satisfied withBruorton'swork, particularlyas Bruortonhad been thesubject of two written criticisms in March. Accordingly onApril 9 Besselli recommended that Bruorton's probation beextended for 30 days and that he not receive a pay increase.On April 30Besselli receivedfrom Foreman Abbottanother written criticism of Bruorton. At this point Bessellidecided that Bruorton was not suited for "quality control"work, and dictated a "termination information" sheetwhich recited that Bruorton was "not suitable as aninspector, but could possibly be used in some other area ofthe organization"Followinghis termination Bruorton saw PersonnelDirectorMaynor, who offered Bruorton a production jobin the rolling mill, which Bruorton declined. On May 14Bruorton was called to the plant where Foreman KenBrown interviewed him about a job in supply. According toBrown, Bruorton insisted on day work, and hence could notbe hired for the job which called for rotating shift work.According to Bruorton, he expressed a preference for daywork but did not flatly reject the possibility of accepting thejob if it required shift work, and expected to hear furtherfrom Brown.Ifind no antiunion discrimination in the treatment ofrInote that the termination slip was marked "no" in the spaceprovided after "rehire?" 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDBruorton.As noted abovePersonnelDirectorMaynoroverstepped legal bounds in telling Bruorton that he couldnot press unfair labor practice charges if he was employedby the Company, but there is no showing, and indeed noallegation in the complaint, that this was a factor in theCompany's failure to put him to work in anotherjob. As tohis separation from his job in quality control, it is, ofcourse,possible that Abbott, motivated by antiunionconsiderations,misled Besselli into blaming Bruorton formatters which were not the latter's fault and hence causedBesselli to dismiss Bruorton from thatjob, although Besselliin effect recommended him for hire elsewhere in theCompany. Besselli himself, however, assumed full responsi-bilityand testified that Abbott did not even make arecommendation. I credit Besselli completely, and hencerecommend dismissal of the case as to Bruorton.4.JerryTindall,hiredNovember 5, 1969, and dis-charged April 10, was employed as an electrician. He wasthe only active union supporter among the electricians,openlywore union insignia, and actively engaged indistributing union leaflets. I credit Tindall's testimony thathis supervisor, Foreman Tom Boyd, saw him handing outleaflets; in general I was impressed with Tindall's demeanoras a witness, and I have grave reservations as to thecomplete veracity of Boyd, whotestifiedthat he had notseen Tindall doing so. In any event, Boyd admitted havingtwice seen Tindall in the company of a union representa-tive, and also admitted that Tindall was the only electricianunder Boyd who wore a union button and union stickers.Tindall suffers from acrophobia, and this limited hisusefulnesson the job which required some climbing. TheCompany, however, was aware of this problem from theearliest days of his employment, Tindall's usefulness wasalso impaired to some extent by his inability to read theGerman blueprints used at the plant, and by some generaldeficiencies in his basic education. In these latter respects,however, Tindall's faults were shared with other electriciansin the Company's employ. Both sides presented evidence asto Tindall's general ability or lack thereof, that adduced byGeneral Counsel suggesting that his work was highlyregarded by other departments when they needed electricalassistance, and that adduced by the Company indicatingthat his superiors in the department were not impressedwith his capabilities I fully credit the testimony ofemployee Leroy Barnes, a witness called by the Company,that Tindall's work was good, that he lacked self-confi-dence, and that he was not "any worse than anybody else[Barnes] ever worked with." Tindall, hired at a rate of $2.25per hour, received the plantwide 7-percent raise in January,and then in the "latter part of February" (the date comesfrom the testimony of Boyd) Tindall received an additionalraise of 31 cents per hour (about a 13-percent raise), makinghis hourly pay $2.72 I do not credit Boyd's testimony thatthis substantial raise was given Tindall as "an incentive"because "he was not progressing as fast as he should." Icredit the testimony of Company Vice President Lawrencethatmerit increases were given for merit I further creditTindall's testimony that at the time he received the raise,8 1 wasfavorably impressedwith Barnes'demeanor on the witnessstandHe wasprobablyin error in stating thatTindall'sremarks weremade on a"Monday or Tuesday," as Tindall was only on theconstructionBoyd's superior, General Foreman Young, expressed highpraise forTindall's work.As noted above, Tindall became an open and activeunion supporter.Sometime after this occurred, aboutMarch 8(less than I month after the merit wage increase),Boyd told Tindall that his work was unsatisfactory and hewas being put on 30 days' probation. At the end of the 30days, Boyd transferred Tindall from the maintenance crewtotheconstructioncrew,effectivethemorning ofThursday, April 9. Tindall testified that he worked on theconstruction crew on April 9, that the following morningBoyd told him he was being discharged at the end of theday, and that General Foreman Young told him he wasbeing "laid off," because Boyd "didn't feel like your workwas right."Some weeks later, according to Tindall, he spoke toCompany President Jansen, seeking reemployment, andJansen agreed to check with Young and Boyd. Tindallfurther testified that Jansen later telephoned, "and he toldme he had found something on my record-he would notsay what-but he could not call me back." Jansen did nottestify.The Company called several witnesses to describe theevents leading to the end of Tindall's employment. The firstof these, Leroy Barnes, testified that Boyd told him severaldays before the last day Tindall worked that Boyd "wasgoing to let him go." Thereafter Tindall was transferred tothe construction crew, and (according to Barnes), on aMonday or Tuesday, Tindall told Barnes "he wasn't goingto do any climbing."8Barneswas followed on the witnessstand by Earl Winchell, leadman on the construction crew,who testified that Tindall refused to do any climbing on hisday on the crew, and that Winchell told Boyd that Tindallcould not be of use on the crew because of his fear ofheights. (Tindall denied that any question of climbing evenarose on his one day on the construction crew.)Boyd confirmed Winchell's testimony, and added thatupon receiving Winchell's report he relayed it to Tindalland told Tindall of his discharge. At that time Boyd filledout a "termination sheet," reciting that Tindall was"discharged" on April 10, and marking him "D" the lowestpossible grade, for "Ability," "Quality," and "Quantity."Boyd also filled out a "Change of Status" sheet showingthat Tindall was "temporarily laid off" on April 10 becausehe was "unable to perform present job assignment." Thisconfusion is paralleled by the inconsistency in theCompany's position at the hearing, for at the opening of thetrialand continuing on through Tindall's testimony, theCompany insisted that he voluntarily quit (see transcript,pages 6, 197, 198), but on the second day of the hearing theCompany changed its position to allege that he was"discharged or laid off" (see transcript, pages 359-360,400, 425).According to the Company's last witness on this matter,General Foreman Young, he and Boyd jointly decided todischarge Tindall because of the latter's general lack ofability.Young's testimony is devoid of any reference toTindall's alleged refusal to climb on the day he worked increw for I day,starting on a Thursday I credit Barnes' testimony thatTindall madethe comment GEORGETOWN STEEL CORP.construction.Young wrote on the termination slip, whichBoyd had filled out, that Tindall was eligible for rehire "ifwe can findjob suitable,"and testified that this was addedto protect Tindall's record after the latter came to him,following the discharge,to inquire"what was going downon his record."The question in Tindall'scase is whether he wasdischarged for poor work,for refusing to climb, or forunionactivity.So far as his work is concerned,the evidenceconvinces me that his work was far more satisfactory thanBoyd and Young would admit.Barnes considered him to beno worse than the others,and many witnesses testified thathe was in demand and was held in high repute because ofhis ability.I cannot believe that Boyd would have given hima 31-cent raiseonly afew weeks before if his work was asdeficient as Boyd testifiedAs tohisunavailibility forclimbing assignments,thiswould,of course,furnish alawful basis for discharging him, but I cannot believe thatthe Company acted on this basis, for it had known of thisshortcoming for several months, long antedating the timehe received the wage increase. Also I note that Young, whotestified that he and Boyd together made the decision todischargeTindall,never referred to the alleged refusal toclimb.The record as to Tindall shows an almost meteoric risebetween his date of hire(November5) andhis substantialwage increase(the followingFebruary),followed by anequally meteoric fall (probation imposed early in Marchand discharge I month later). I do not believe theCompany'sexplanation that his work suddenly deteriorat-ed or that his long-standing acrophobia suddenly renderedhim unfit for employment. (Ialso notethat the Companyduring the litigation completely abandoned its originalinsistence that he quit, and ultimately conceded what it hadfirst repeatedly denied---that he had been discharged.) Thesingle circumstance about Tindall which did change beforehis downfall commenced was his openadvocacy of theUnion,a factor which distinguished him from the otheremployees under Boyd's supervision.Finally,Inote thatthe Company did not call President Jansen to explain whatwas the "something on [Tindall's]record" which preventedTindall's reemployment.Whatever it was, it was notapparent from the termination slip on which Young hadespecially noted a possibility of rehire.Althoughless clearhere than in Walker's case, the Company's failure to callone of its officers or supervisors as a witness suggests thatthe testimony,if adduced,would not have furthered it case.A greatjudge frequently reminded us that "directevidence of a purpose to violate the statute is rarelyobtainable" (seeHartsellMills Co v. N.L R.B.,111 F.2d291, 293 (C.A. 4, 1940);N.L.R.B.v.SouthlandMfgs. Co.,201 F.2d 244, 245-246 (C.A. 4, 1957),and cases therecited).The evidence of a purpose to violate the statute inTindall's case is less direct than in the cases of Walker andPope. Nevertheless,to paraphrase the same authority, thecircumstances as toTindallare such that the conclusion ofdiscriminatory discharge should be drawn.CONCLUSIONS OF LAW1.The Company,by interrogating employees as to theirunion activities,by threatening to close the plant if the479Union succeeded in organizing it, by stating that anemployee could not hold ajob with the Company if he filedunfair labor practice charges against it, and by asking anemployee not to wear a union button,engaged in unfairlabor practices affecting commerce within the meaning ofSection 8(a)(1) and Section 2(6) and (7) of the Act.2.By discharging Phillip Pope, Peter Walker, and JerryTindall because of their union activity, the Companyengaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(3) and(1) and Section2(6) and (7) of the Act.THE REMEDYI shall recommend that the Company be ordered to ceaseand desist from its unfair labor practices,and to reinstatePope,Walker, and Tindall with backpay, computed inaccordance with the formulas set forth inF.W.WoolworthCo.,90 NLRB 289, andIsis Plumbing & Heating Co., 138NLRB 716.The Company urges that the reinstatement remedy bewithheld as to Pope (and that his backpay be terminated asof June 16) because on that day, which happened to be theday on which the Company and the Union commencedbargaining, Pope returned to the plant and endeavored topersuade the employees to go on strike. He was unsuccess-ful at the time, although a strike was later called. TheCompany contends that Pope's action constituted miscon-duct, forfeiting his right to reinstatement. Even assumingthat Pope's action, if engaged in by an employee, wouldhave been unprotected under the "wildcat strike" theory ofthe line of cases originating withN.L.R.B v. Draper Corp.,145F.2d 199 (C.A. 4, 1944), his conduct was not soegregious as to warrant withholding the usual remedy forunlawful discharge.Not every "unprotected" activityforfeits the rightto reinstatement.Cf.N.L.R.B. v. ThayerCo., 213 F.2d 748, 753 (C.A. 1, 1954), cert. denied 348 U.S.883.Respondent relied on various Board and court decisionsdenying reinstatement to employees"whose activities werecontrary to the Act's purpose and whose reinstatementwould not serve to effectuate the policies of the Act" (brief,p. 4). Each of the cases relied on is substantially differentfrom that of Pope. InUnited Steelworkers of America v.N.L.R B.,243 F.2d 593 (C.A.D.C., 1956), the employee wasdenied reinstatement because the language she directed atfellow employees was such as to lead to a disruption ofindustrialpeace if she were reinstated. InN.L.R B. v.SouthernMaterials Co.,345 F.2d 240 (C.A. 4, 1965), theemployee in question had made threats of serious personalviolence and had broken into the locked premises of thecompany at night. Equally wide of the mark areN.L.R.B. v.BreitlingBros.ConstructionCo.,378 F.2d 663 (C.A. 10,1963),where the employee was guilty of theft;Stein-WayClothing Company,131NLRB 132, where the employeephysicallyattackeda fellow employee; andCentralBroadcasting Co.,182 NLRB No. 124, where the employeethreatened physical harm to another employee and to thelatter's family.Pope's conduct in this case falls far short of that whichcaused denial of reinstatement in the cases cited by theCompany. Indeed it is far from clear that had the 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees heeded his strike call they would have loststatutory protection underDraper,for that case involved aminority strike in protest over the progress of bargaining(145 F.2d at 204-205), whereas so far as here appears,Pope's "strike" would have been over his discharge or otherunfair labor practices, and not in derogation of thebargaining which had dust commenced. In any event thereisno showing that Pope's reinstatement, the conventionalremedy for an unlawful discharge, would disrupt industrialpeace, or that his conduct rendered him unfit for furtherservice in the plant, and hence I find no reason to withholdthe remedy.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSRespondent, Georgetown Steel Corporation, its officers,agents, successors, and assigns, shall:1.Cease and desist from-(a)Discouraging membership in United Steelworkers ofAmerica, AFL-CIO, CLC, or any other labor organization,by discharging or in any other manner discriminatingagainst employees in regard to their hire or tenure ofemployment or any terms or conditions of employment.(b) Advising employees that they cannot retain their jobsif they file charges against the Company.(c) Interrogating employees as to whether they signedunion cards, attended union meetings, or engaged in anyunion activities.(d) Threatening to close the plant if the employees selecta union to represent them.(e) Telling employees not to display union insignia.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer to Phillip Pope, Peter Walker, and Jerry Tindallimmediate and full reinstatement to their former jobs, or, ifthese jobs no longer exist, to substantially equivalent jobs,without prejudice to their seniority or other rights andprivileges,and make them whole for any loss of paysufferedby reason of their discharge or refusal ofreinstatement, all in the manner set forth in the section ofthe Trial Examiner's Decision entitled "The Remedy."(b)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Recommended Order.(d) Post at its plant at Georgetown, South Carolina,copies of the attached notice marked "Appendix." 10 Copiesof said notice, on forms provided by the Regional Directorfor Region 11, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 11, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.' 19 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposesis In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "I I In the event that this Recommended Order is adopted by the Boardafter exceptions have been filed, notify said Regional Director, in writing,within 20 days from the date of the Board's order, what steps Respondenthas taken to comply herewithAPPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL Offer Phillip Pope, Peter Walker, and JerryTindall their former jobs, and WE WILL pay them forlosses they suffered as a result of our having dischargedthem in March and April 1970.WE WILL NOT discharge or otherwise discnminateagainst any employee because of his activity on behalfof United Steelworkers of America, AFL-CIO, CLC.WE WILL NOT question employees as to whether theysignedunion cards, attended union meetings, orengaged in other union activities.WE WILL NOT threaten to close the plant because theemployees are represented by a union.WE WILL NOT advise employees that they cannotretain their jobs if they file unfair labor practice chargesagainst the Company.WEWILL NOT direct employees to remove unioninsignia from their clothing.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirright to join and assist the Steelworkers or any otherunion.WE WILL notify any of the above-named employees ifpresently serving in the Armed Forces of the UnitedStates of his right tofull reinstatementupon applicationin accordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces. GEORGETOWN STEEL CORP.481GEORGETOWN STEELThis notice must remain posted for 60 consectuive daysCORPORATIONfrom the date of posting and must not be altered, defaced,(Employer)or covered by any other material.Any questions concerning this notice or compliance withDatedByitsprovisions may be directed to the Board's Office, 1624(Representative)(Title)Wachovia Building, 301 North Main Street,Winston-Salem,North Carolina 27101, Telephone 919-723-2300.This is an official notice and must not be defaced byanyone